OPINION — AG — ** EXPENDITURE OF FUNDS — UNIVERSITY HOSPITAL ** PURSUANT TO THE PROVISIONS OF HOUSE BILL NO. 1103, THE BOARD OF TRUSTEES OF THE UNIVERSITY HOSPITAL MAY NOT ARBITRARILY PLACE A LIMIT ON THE AMOUNT OF FUNDS TO BE SPENT TO CONSTRUCT A BUILDING TO HOUSE THE LINEAR ACCELERATOR. HOWEVER, THE BOARD OF TRUSTEES HAS THE DISCRETION TO DETERMINE THE AMOUNT OF FUNDS NECESSARY TO COMPLETE THE CONSTRUCTION OF SUCH BUILDING. AFTER MAKING SUCH DETERMINATION, THE BOARD OF TRUSTEES HAS THE DISCRETION TO DIVERT FOR OTHER CAPITAL OUTLAY PROJECTS ANY FUNDS REMAINING FROM THE $750,000 APPROPRIATED. CITE: (DAVID K. MCCURDY)